Exhibit 10.1

THE HILLSHIRE BRANDS COMPANY

EXCISE TAX REIMBURSEMENT POLICY

WHEREAS, the Board of Directors of The Hillshire Brands Company (the “Company”)
has determined that certain employees of the Company may become entitled to
payments or benefits in connection with an acquisition of the Company that could
result in the imposition on such employees of an excise tax as a result of the
application of Sections 280G and 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”); and

WHEREAS, the Board has determined it is desirable to provide that in the event
Company employees become subject to the imposition of an excise tax as a result
of the application of Sections 280G and 4999 of the Code, such employees shall,
subject to the terms below, be entitled to an additional payment to eliminate
the economic impact on such employees of such excise taxes.

NOW, THEREFORE, BE IT RESOLVED, that the following Excise Tax Reimbursement
Policy (the “Policy”) shall be and hereby is adopted effective as of August 20,
2014.

Any payments or benefits of any nature that are paid or payable to a Company
employee or to which a Company employee becomes entitled, in any case which
could constitute or result in any Company employee’s receipt of “parachute
payments” within the meaning of Section 280G of the Code are referred to herein
as “Compensatory Payments.”

For purposes of the immediately following paragraphs, subject to the provisions
of this Policy the determination of any excise tax liability and the amount
required to be paid shall be made in writing by an accountant chosen by the
Company, which shall be from one of the six largest national accounting firms
(an “Accountant”), whose conclusions shall be final and binding on all parties,
including without limitation an acquirer of, or successor to, the Company. For
purposes of its calculations, the Accountant may make reasonable assumptions and
approximations concerning applicable taxes and may rely on interpretations of
the Code for which there is a “more likely than not” standard as defined in
Treasury Regulation Section 1.6662-4(d)(2). The Company and any affected
employee shall furnish to the Accountant such information and documents as the
Accountant may reasonably request in order to make its determinations. The
Company shall bear all costs the Accountant may reasonably incur in connection
with any calculations contemplated hereunder.

In the event that any portion of the Compensatory Payments will be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), each
applicable Company employee shall be eligible to receive (i) a payment from the
Company sufficient to pay such Excise Tax, and (ii) an additional payment from
the Company sufficient to pay the Excise Tax, employment tax, and federal and
state income taxes arising from the payments made by the



--------------------------------------------------------------------------------

Company to him or her pursuant to this sentence (the “Tax Gross-Up Payment”).
Notwithstanding all of the foregoing, (i) in no event shall the aggregate Tax
Gross-Up Payments payable hereunder exceed $40,000,000 and (ii) no Company
employee shall be entitled to receive a Tax Gross-Up Payment hereunder unless
the aggregate Compensatory Payments payable to him or her equal or exceed 110%
of the amount which is three times such employee’s applicable “base amount” (as
defined in Section 280G(b)(3) of the Code). If the aggregate Tax Gross-Up
Payments payable hereunder exceed $40,000,000, the Company shall be authorized
to cut back the amount of each Tax Gross-Up Payment payable to each Company
employee on a pro rata basis as equitably determined by the Company in good
faith.

For purposes of determining the amount of any Tax Gross-Up Payment, the Company
employee shall be deemed to pay federal income tax at the highest marginal rate
of federal income taxation in the calendar year in which the Tax Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the employee’s residence on the
date on which the Tax Gross-Up Payment is calculated for purposes of this
Policy, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

In the event that the Excise Tax is finally determined to be less than the
amount taken into account hereunder in calculating the Tax Gross-Up Payment, the
relevant Company employee shall repay to the Company, within five (5) business
days following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Tax Gross-Up Payment attributable to such
reduction (plus that portion of the Tax Gross-Up Payment attributable to the
Excise Tax and federal, state and local income and employment taxes imposed on
the Tax Gross-Up Payment being repaid by the employee), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the employee’s taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at 120% of the rate provided in section 1274(b)(2)(B) of the Code. In
the event that the Excise Tax is determined to exceed the amount taken into
account hereunder in calculating the Tax Gross-Up Payment (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Tax Gross-Up Payment), the Company shall make an additional Tax Gross-Up
Payment in respect of such excess (plus any interest, penalties or additions
payable by the employee with respect to such excess) within five (5) business
days following the time that the amount of such excess is finally determined.
The employee and the Company shall each reasonably cooperate with the other in
connection with any administrative or judicial proceedings concerning the
existence or amount of liability for any Excise Tax with respect to the
Compensatory Payments.

Any Tax Gross-Up Payment payable pursuant to this Policy shall be made by the
Company to the applicable employee within thirty (30) days following the payment
to or receipt by the employee of the Compensatory Payment to which such Tax
Gross-Up Payment relates, subject to any delay required to avoid the imposition
of additional income tax on such employee under Section 409A of the Code. At the
time that payments are made under this Policy, the Company shall provide the
employee with a written statement setting forth the manner in which such
payments were calculated and the basis for such calculations including, without
limitation, any opinions or other advice the Company has received from the
Accountant or other advisors or consultants (and any such opinions or advice
which are in writing shall be attached to the statement).

 

2



--------------------------------------------------------------------------------

This Policy shall be deemed to constitute an amendment to Section 3.6 of that
certain The Hillshire Brands Company Severance Plans for Corporate Officers, as
restated effective as of June 26, 2013 (the “Officer Severance Plan”), and
supersedes and replaces in its entirety Section 3.6 of the Officer Severance
Plan; provided that this Policy shall be of no force and effect with respect to
any Company employee for whom the aggregate Compensatory Payments payable to him
or her equal or exceed 110% of the amount which is three times such employee’s
applicable “base amount” (as defined in Section 280G(b)(3) of the Code) and
Section 3.6 of the Officer Severance Plan shall remain in force and effect
without regard to this Policy in respect of any such Company employee.

This Policy shall also be deemed to amend the Sara Lee Corporation Severance Pay
Plan for Key Executives, as amended and restated effective as of January 1,
2009, as amended effective as of June 28, 2012 (the “Key Executive Severance
Plan”) and The Hillshire Brands Company Severance Pay Plan, as amended and
restated effective as of April 1, 2014 (the “Severance Pay Plan”), to add this
Policy as a provision of each of the Key Executive Severance Plan and the
Severance Pay Plan.

This Policy shall be binding on any acquirer of or successor to the Company and
may not be amended in any respect absent the written consent of any Company
employee with respect to whom any such amendment would have, or could reasonably
be expected to have, any economic impact.

 

3